Citation Nr: 0118509	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  94-40 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a low 
back injury, currently rated as 40 percent disabling. 

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) prior to 
October 1, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had verified active service from July 1946 to May 
1948 and from April 1949 to October 1974.

This appeal arises from a November 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied entitlement to an 
increased rating for residuals of a low back injury (then 
rated 20 percent) and for a TDIU.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

In August 1993, the veteran testified before an RO hearing 
officer.  In June 1997, the veteran testified before a member 
of the Board who is no longer at the Board.  He was offered 
another hearing but declined.  

In September 1998, the Board remanded the case to the RO for 
additional development, including adjudication of a claim for 
service connection for prostate cancer. 

An April 2000 rating decision granted service connection for 
prostate cancer, rated 100 percent disabling from October 1, 
1997; the claim for a TDIU prior to that date remains at 
issue.  The June 2000 supplemental statement of the case 
granted an increased rating, from 20 to 40 percent, for the 
back disability.  In granting the increase, the RO considered 
Diagnostic Code 5293 (intervertebral disc syndrome).  The 
Board concludes that the RO deems all aspects of the low back 
disability to be part of the service-connected back 
condition.



REMAND

The United States Court of Appeals for Veterans Claims held 
that when the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its 
September 1998 remand, the Board requested inter alia that 
the veteran be re-examined and that the examiner then provide 
an opinion concerning the relationship of each presenting low 
back disorder to the service-connected residuals of a low 
back injury.  The examiner was also asked to assess the 
impact that the service-connected back disability had on the 
veteran's ability to work.  In reviewing the July 1999 and 
May 2000 VA examination reports, the Board does not find an 
answer to either of the above questions.  As noted above, the 
first question is no longer relevant as the RO has considered 
the entire constellation of low back pathology and symptoms.

However, no examiner has offered an opinion addressing 
whether the service-connected back disability alone would 
render the veteran unable to secure or follow an 
substantially gainful occupation.  The July 1999 VA examiner 
did not address the question at all and the May 2000 examiner 
simply stated the veteran was certainly not employable due to 
"service-connected and non-service-connected" conditions.  
This opinion is simply too ambiguous to be of use in 
determining whether a TDIU rating might be warranted at any 
time prior to October 1997.  VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion where such is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d).  

Accordingly, this case is REMANDED for the following:

1.  The claims file should be returned to 
the examiner who performed the May 2000 
VA spine examination.  If that examiner 
is not available, a suitable substitute 
may be used.  The claims file and a copy 
of this remand must be made available to 
the examiner for review.  

2.  The examiner should review the claims 
file and note that review in the 
examination report.  The examiner should 
answer the following question:

Is it at least as likely as not that 
the service-connected back 
disability alone (including 
degenerative joint disease and 
intervertebral disc syndrome) was 
sufficiently disabling to render the 
veteran unable to secure or follow a 
substantially gainful occupation 
prior to October 1997?

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
examiner should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a legible 
report.  The veteran may be re-examined 
for this purpose if necessary.  

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  After ensuring that all 
requested development has been completed 
to the extent possible, the RO should 
review the two issues on appeal.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



